Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Pringle on 8/24/2022.

The application has been amended as follows: 

Claim 1:
A system for storing solid state hydrogen, the system comprising:
a solid state hydrogen storage pellet including a magnetic material and storing solid state hydrogen therein;
an inner container surrounding the solid state hydrogen storage pellet; and
a coil surrounding the inner container; and
a first cooling tube formed in a tube shape, having the coil disposed therein and cooling the solid state hydrogen storage pellet by a cooling fluid circulating therein, wherein the first cooling tube includes: 
a first tube surrounding the coil; and 
a second tube surrounding the first tube in a state of being spaced apart from the first tube by a predetermined distance and having the cooling fluid circulating therein,
wherein when current is supplied to the coil, the current reacts with the magnetic material included in the solid state hydrogen storage pellet to form an induction magnetic field, thereby heating the solid state hydrogen storage pellet.

Claims 4 and 5: Cancelled.
Claim 6: Change dependency from claim 4 to claim 1.

The following is an examiner’s statement of reasons for allowance: The closest prior art, Murph (US 2018/0319658) teaches a solid state hydrogen storage pellet including a magnetic material (hydrogen is stored in a hydrogen absorbing material, such as a hydride, see paragraph 52, and the composite particle also contains a magnetic material such as a ferromagnetic composition, paragraph 47) and teaches a coil surrounding the inner container (see coil surrounding the capillary tube in Fig. 17).  However, the prior art neither teaches nor suggests a cooling tube that is surrounded by a first and second tube where a fluid is contained between the first and second tubes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
US 20210293689 - Discloses a hydrogen absorbing material (hydride) mixed with a magnetic material (paragraph 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725